Citation Nr: 0809508	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-01 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to the receipt of monetary benefits administered by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The claimant had one period of active service, from October 
1999 through November 2001.  His discharge from that period 
of service is characterized as "under other than honorable 
conditions."  This appeal comes before the Board of 
Veterans' Appeals (Board) from an administrative decision 
prepared in June 2003 and issued to the claimant in July 2003 
by the Winston-Salem, North Carolina Regional Office (RO) of 
the Department of Veterans Affairs (VA).   
 
In his timely January 2005 substantive appeal, the claimant 
requested a Travel Board hearing.  The claimant failed to 
appear for a Travel Board hearing scheduled in August 2005, 
and has not requested that the hearing be rescheduled.  The 
veteran's request for a hearing before the Board is deemed 
withdrawn.  38 C.F.R. §§ 20.702, 20.704(d) (2007).  Appellate 
review may proceed. 


FINDINGS OF FACT

1.  The appellant had one period of military service, which 
ended under other than honorable conditions following a 
summary court martial.  

2.  The evidence establishes that the appellant's illicit 
drug use (cocaine) was willful and persistent and prevented 
the proper performance of his duties.

3.  There is no evidence that the appellant was insane at the 
time of commission of the in-service offenses, nor does the 
claimant so contend.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to the payment of monetary veterans' benefits.  38 
U.S.C.A. §§ 101, 5103A, 5107, 5303 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.12 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the claimant was notified, by a letter issued 
in December 2002, that the RO was considering whether his 
discharge was honorable, and advised the claimant that the 
determination would be made under 38 C.F.R. § 3.12.  That 
advice was correct, as that regulation governs the 
determination in this case.  The RO's December 2002 letter 
provided the claimant with the relevant portion of 38 C.F.R. 
§ 3.12. 

The December 2002 letter advised the claimant to provide 
evidence about the events that led to his discharge.  The RO 
told the claimant to send evidence to support his claim, 
including statements from "people who know about the events 
that led to your discharge," or "other documents" which 
might support a finding that his service was honorable.  The 
Board finds that this letter was sufficient to notify the 
claimant that he could submit evidence in his possession and 
was sufficient to notify the claimant of the criteria 
applicable to his claim.

The claimant demonstrated that he understood he could submit 
evidence from other by obtaining submission on the veteran's 
behalf of a letter from an individual who provided a 
description of the veteran's service.  In addition, the 
claimant submitted a January 2003 statement which 
specifically addressed factors in the regulatory criteria.  
The notice and the veteran's response were prior to the 
initial adjudication in June 2003.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service administrative and judicial punishment records and 
the service medical records.  As this claim turns entirely on 
the veteran's actions during service, no post-service 
clinical records, other that records of the veteran's 
continued post-service treatment of the testicular cancer 
diagnosed in service, are of record.  No post-service records 
of any type are required for appellate review of this claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable law and regulations

The claimant seeks service connection for a disorder 
diagnosed in service so that he may obtain compensation 
benefits.  In a letter of July 30, 2003, the RO advised the 
claimant that he may be eligible for treatment at a VA 
hospital, but the record does not indicate that the claimant 
has submitted a claim for health care benefits.  

Monetary benefits administered by VA are not payable unless 
the period of service upon which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  38 C.F.R. § 3.12(a).  The term "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d); see 
also 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12. 

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b).  The claimant in this case has not alleged 
that he was insane at the time of the offense which caused 
his discharge, nor has the appellant's representative raised 
that claim.  The evidence of record does not suggest such a 
possibility.  The Board finds that the provision regarding 
insanity is not applicable in this case.  


Facts and analysis

The claimant contends that he is entitled to a finding that 
his service was honorable so that he may be granted service 
connection for testicular cancer diagnosed prior to his 
discharge.  In particular, the claimant states, in his 
January 2005 substantive appeal, that he "only made one 
mistake" during his entire military career.  He further 
contends that he had already served his time in the brig and 
was continuing his duties when the testicular cancer was 
diagnosed and treated.  

Urine samples obtained from the claimant in December 2000 
were positive for cocaine.  The service medical records and 
service administrative records do not indicate why the 
appellant's urine was being monitored.  In January 2001, 
after more than one urine sample was positive for illegal 
drug use, the claimant was referred for medical evaluation of 
his use of illegal drugs.  Medical assessment resulted in 
assignment of a diagnosis of alcohol and cocaine dependence.  

In early February 2001, the claimant was required to begin 
outpatient treatment for drug and alcohol dependency, IAW (in 
active withdrawal).  During the program, the claimant 
required hospitalization for suicidal ideation.  During 
hospitalization, the claimant provided a history of cocaine 
and marijuana use prior to service, and daily consumption 
prior to service of up to a 12 pack of beer per day.  The 
final diagnosis was substance-induced depression.

In March 2001, the claimant accepted trial by Summary Court-
Martial and entered a plea of guilty to wrongful use of 
cocaine.  During processing for discharge, the claimant 
stated that his wife was aware of his problems.  The claimant 
also stated that he used cocaine only one time during his 
service.  However, the assessment was that the appellant's 
substance abuse had impaired his performance of his military 
duties.  The administrative records state that investigation 
revealed that the claimant had purchased cocaine for 
consumption at his home, where two young children were 
present.

The clinical diagnosis of alcohol and cocaine addiction 
contradicts the appellant's statements to the effect that he 
used cocaine only one time during service.  The assessment 
that the claimant was in active withdrawal (IAW) contradicts 
the appellant's statement that he had only used drugs once 
during service.  The assignment of a "poor" prognosis for 
recovery from addiction assigned at the conclusion of the 
appellant's treatment program also contradicts the 
appellant's assertion that he used drugs only once during his 
service.

The evidence clearly shows a pattern of behavior that 
constituted willful and persistent misconduct at the time 
that he claimant committed the acts that lead to his 
discharge.  Such misconduct precludes a finding that the 
claimant had honest, faithful and meritorious service that VA 
benefits are intended to reward.  Although the statement 
submitted by Sgt. L.L. in January 2003 states that the 
claimant had meritorious service, the superior officer who 
completed the appellant's administrative separation 
processing stated that the appellant's performance during 
service was impaired.  

Under these circumstances, the Board must find that the 
character of the appellant's discharge for misconduct under 
less than honorable conditions represented persistent and 
willful misconduct, based on both the administrative and 
medical evidence of record.  As a result, he is not eligible 
for VA compensation benefits as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994); see also Livesay v. 
Principi, 15 Vet. App. 165 (en banc) (2001).

The Board has also considered the doctrine of giving the 
benefit of reasonable doubt to the appellant.  38 U.S.C.A. 
§ 5107(b).  However, the evidence in this case is not in 
equipoise.  Rather, the preponderance of the evidence is 
against the claim.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

The character of the appellant's discharge from service 
constitutes a bar to the payment of VA compensation benefits, 
and the appeal for eligibility for monetary veterans' 
benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


